Citation Nr: 0843705	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-31 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for right cubital tunnel syndrome with ulnar 
neuropathy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
VA RO in Muskogee, Oklahoma, in which the RO confirmed and 
continued a 10 percent disability rating for right cubital 
tunnel syndrome with ulnar neuropathy.  In November 2008, the 
veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in Muskogee, Oklahoma.  


FINDING OF FACT

For the period of increased rating claim from September 29, 
2005, the veteran's right cubital tunnel syndrome with ulnar 
neuropathy has been manifested by subjective complaints of 
numbness, constant pain and twitching, and objective evidence 
of diminished sensation and pain resulting in disability 
comparable to no more than moderate incomplete paralysis of 
the major ulnar nerve; with no evidence of wasting of the 
ulnar nerve, loss of tissue, limitation of motion, motor 
impairment, or loss of strength.


CONCLUSION OF LAW

For the period of increased rating claim from September 29, 
2005, the criteria for an increased evaluation of 30 percent, 
but no higher, for right cubital tunnel syndrome with ulnar 
neuropathy have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107  (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.124a, Diagnostic Codes (DCs) 8516, 8616, 8716 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In the present case, in letters dated in March 2006 and May 
2008, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran and the types of evidence that will be obtained 
by VA.  These communications of the RO advised the veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
Additionally, the Board notes that the May 2008 letter 
specifically addressed all aspects of the notice requirements 
of Vazquez-Flores, and provided the diagnostic code criteria 
for rating cubital tunnel syndrome, as well as examples of 
the type of types of medical and lay evidence that the are 
relevant to establishing entitlement to increased 
compensation.  The claim was last readjudicated, via a 
supplemental statement of the case, in June 2008.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   The 
record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes VA treatment records 
and a VA examination report.  Also of record and considered 
in connection with the appeal are various written statements 
submitted by the veteran and her representative.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  

The veteran's right cubital tunnel syndrome is assigned a 10 
percent evaluation under DCs 8799-8716, which indicates mild 
paralysis of the major ulnar nerve.  See 38 C.F.R. § 4.20; 38 
C.F.R. § 4.27 (2008).  The evidence of record indicates that 
the veteran is right-handed.  38 C.F.R. § 4.69 (2008).  

For paralysis of the major hand ulnar nerve, a 10 percent 
evaluation is assigned for mild incomplete paralysis, a 30 
percent evaluation is assigned for moderate incomplete 
paralysis, a 40 percent evaluation is assigned for severe 
incomplete paralysis, and a 60 percent evaluation is assigned 
for complete paralysis with "griffin Claw" deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb, and flexion of wrist weakened.  See 38 C.F.R. § 
4.124a, DCs 8516, 8616, 8716.  

Increased Rating Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran's currently appealed claim for increased rating 
(in excess of 10 percent) for service-connected right cubital 
tunnel syndrome with ulnar neuropathy was received by VA in 
December 2005.  The veteran asserts that she experiences 
constant pain and numbness in her right hand that prevents 
her from engaging in various daily activities and disturbs 
her sleep.  

Historically, the Board notes that the veteran had surgery in 
August 2004 to her right hand to address the right cubital 
tunnel syndrome with ulnar neuropathy.  An August 2004 VA 
post-operative treatment report indicated findings of a 
decrease in numbness that was felt pre-operatively, with 
sensation intact in all digits, and diminished pain.  
Notably, a September 2007 rating decision granted a temporary 
total (100 percent) evaluation for the August 2004 surgical 
procedure and the subsequent period of convalescence, 
effective from August 17, 2004 to October 1, 2004.  A 10 
percent rating was resumed and implemented from October 1, 
2004.  

In the instant case, the Board finds that for the period of 
increased rating claim from September 29, 2005 the veteran 
meets the criteria for a 30 percent disability rating under 
DCs 8516 and 8716.  Significantly, a September 2005 VA 
treatment record indicated reports of the resumption of 
symptoms of numbness and tingling in the right ulnar nerve, 
and fleeting pain at the elbow.  The physician assessed the 
veteran with probable recurrence of entrapment, and referred 
the veteran back to her plastic surgeon for a follow-up 
examination.  A pain screening in September 2005 indicated 
reports of throbbing, constant pain at the right elbow and 
wrist that interfered with sleep.  A March 2006 VA 
neurological examination, as well as subsequent VA treatment 
records dating from February to May 2006, indicate findings 
of intermittent pain in the right arm, and diminished 
sensation of the fourth and fifth digits in the right hand.  
The veteran was diagnosed with right cubital tunnel syndrome 
with ulnar neuropathy.  

During the November 2008 Board hearing, the veteran and her 
representative asserted that the veteran's ulnar neuropathy 
in the right hand had increased in severity.  The veteran 
testified that she could not open or grip jars or comb her 
hair due to the painful nature of her disability, and related 
instances of pain in her fourth and fifth digits of the right 
hand up to her shoulder.  She indicated that she took 
aspirin, Naprozen, and Amitriptyline for pain and to sleep at 
night.  Further, the veteran reported minor limitation of 
motion in her right hand and fingers.  

The record reflects that, from the date of the September 29, 
2005 VA treatment record, which indicated constant and 
throbbing pain, the veteran's symptoms associated with the 
service-connected right cubital tunnel syndrome have more 
nearly approximated the criteria for a moderate rating for 
her ulnar neuropathy.  The Board notes that the clinical 
measures include diminished sensation of the fourth and fifth 
digits of the right hand, diagnosed as right cubital tunnel 
syndrome.  Taking into consideration the additional 
impairment from this disability as reflected by the history 
of surgery, the veteran's reports of constant pain and 
numbness, reports of functional limitations of the right hand 
with use, the Board finds that, functionally, such symptoms 
more nearly approximate moderate incomplete paralysis of the 
ulnar nerve of the right hand.  For these reasons, the Board 
finds that the criteria for a 30 percent rating for service-
connected right cubital tunnel syndrome with ulnar neuropathy 
are met for the period of increased rating claim from 
September 29, 2005.  38 C.F.R. § 4.124a, DCs 8516, 8616 and 
8716.  

Based on the same evidence, the Board finds that a disability 
rating in excess of 30 percent is not warranted for any 
period of increased rating claim.  As noted above, the next 
higher rating of 40 percent requires severe paralysis of the 
major ulnar nerve.  VA treatment records show no wasting of 
the ulnar nerve, loss of tissue, severe limitation of motion, 
motor impairment, or loss of strength for any period of the 
claim.  As the criteria for a 40 percent rating are not met 
for any period of claim, it follows that the criteria for the 
maximum, 60 percent, rating likewise are not met.  Thus, for 
all the foregoing reasons, the Board finds that a 30 percent, 
but no higher, rating for right cubital tunnel syndrome with 
ulnar neuropathy, is warranted.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  For the one period 
the veteran underwent surgery in 2004, a temporary total (100 
percent) rating was provided to cover the convalescent 
period.  The evidence shows that the veteran's severity of 
disability actually improved for several months following the 
2004 surgery, until it worsened again several months after 
the surgery.  The regular schedular rating criteria 
specifically contemplate the veteran's complaints or clinical 
findings that include pain, numbness (diminished sensation), 
and paralysis that affects functional use of the hand and 
fingers of the hand.  In the absence of such factors, the 
Board finds that 


the requirements for an extraschedular evaluation for the 
veteran's service-connected disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  


ORDER

An increased disability rating of 30 percent for right 
cubital tunnel syndrome with ulnar neuropathy, for the period 
from September 29, 2005, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


